PER CURIAM.
The appellants challenge an order of the judge of compensation claims entered pursuant to section 440.25(4)(h), Florida Statutes (Supp.1994), which provides:
(h) Notwithstanding any other provision of this section, the judge of compensation *412claims may require the appearance of the parties and counsel before him without written notice for an emergency conference where there is a bona fide emergency involving the health, safety or welfare of an employee. An emergency conference under this section may result in the entry of an order or the rendering of an adjudication by the judge of compensation claims.
As the plain language of the paragraph reveals, relief pursuant to the paragraph is only available where there exists “a bona fide emergency.” In this case, no competent substantial evidence supports the judge’s finding that an emergency necessitated the surgical procedure authorized.
In light of the foregoing, we do not address the other arguments presented by the appellants.
Accordingly, the order is reversed.
ZEHMER, C.J., and ALLEN and KAHN, JJ., concur.